Title: Closed Sessions of the House, [27 December] 1793
From: Madison, James
To: 


[27 December 1793]

   
   Algerine corsairs had preyed on American shipping in the Mediterranean since the Revolution. In December 1793 reports arrived in the United States that Portugal had signed a twelve-month truce with Algiers. Britain had persuaded its Portuguese ally to halt the Algerine war—which had previously prevented the corsairs from entering the Atlantic—in order to concentrate the war effort against France. Algerine corsairs soon captured several American ships, and on 16 December the president transmitted to the House the secretary of state’s report on the measures taken for “obtaining a recognition of our Treaty with Morocco, and for the ransom of our citizens and establishment of peace with Algiers.” In his message, Washington asked the House to consider the report in closed sessions to protect its source of information. He asserted that publicizing the amount of tribute and ransom “might have a disadvantageous influence on future proceedings for the same objects.” The Committee of the Whole considered the report in closed sessions on 24 and 26 December. The next day, a rule of the House was read which provided “that the House shall be cleared of all persons but the members and clerk” during discussion of confidential communications from the president. Boudinot spoke in favor of the rule (Craig L. Symonds, Navalists and Antinavalists: The Naval Policy Debate in the United States, 1785–1827 [Newark, Del., 1980], pp. 27–29; “Extract of a letter from the Captain of an American vessel to his owner in America dated Gibraltar 19th. Octr: 1793” [DLC]; Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 3d Cong., 1st sess., 143, 149–50).


On the other hand, Mr. Nicholas and Mr. Madison spoke in favour of open galleries. The latter observed that the order was originally made upon a particular emergence, and never had been intended for general application. It was the business of the house at all times to favour publicity, and it ought not to be in the power of any individual to shut out the constituents of congress but for the strongest reasons. He disliked the idea of wrapping up the proceedings of the house in mystery. He had heard of nothing in yesterday’s reading, after strangers were excluded that required concealment; not a single document, or a single fact. He did not wish to go into a committee till that order was reconsidered. What if after the galleries were shut, a member should make a motion, and a debate should ensue on a question foreign to the object of the communications? Were the public here also to be bolted out?
